Citation Nr: 1703051	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of right ear otosclerosis.

2.  Entitlement to service connection for right ear hearing loss, to include as due to otosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was previously remanded by the Board, in June 2015, for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of another remand, but upon review of the record, finds that further development is necessary prior to the adjudication of these claims.  

The Veteran was provided a VA ear conditions examination in September 2015 to determine the nature and etiology of any current right ear disorder.  The examiner discussed the Veteran's history of otosclerosis during service, as well as the surgical procedure (a stapedectomy) peformed to correct this condition.  Upon review of the medical evidence of record, the examiner opined that the Veteran does not have residuals of her in-service surgery for otosclerosis, noting that "[a]ny subsequent development of an air-bone gap as is present on most recent audiogram would . . . represent the natural progression of her underlying pathology (otosclerosis), rather than a result of her surgery."  The examiner also stated that there is a "strong genetic component" to otoscerlosis.  

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  38 C.F.R. §§ 3.303(c) and 4.9.  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service, or where it preexisted service but was aggravated or worsened beyond its normal progression as a result of service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In this case, the Veteran was diagnosed with otosclerosis in July 1990, during service, and on VA examinations in September 2011 and September 2015.  However, the precise nature of the Veteran's otosclerosis is unclear.  Thus, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions include whether the currently diagnosed otosclerosis is a congenital disease or defect or whether it is an acquired disability that underwent a permanent aggravation during the Veteran's active duty service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, remand is necessary to obtain a supplemental VA opinion.

As to the claim of entitlement to service connection for right ear hearing loss, the Veteran was provided a VA hearing loss examination in September 2015.  The VA examiner, an audiologist, diagnosed the Veteran with conductive hearing loss and noted the Veteran's history of otosclerosis during service.  The Board notes that the September 2015 VA ear conditions examiner indicated that conductive hearing loss is associated with otosclerosis.  In this regard, to the extent that service connection may be warranted for otosclerosis, an opinion should be obtained as to entitlement to service connection for right ear hearing loss as secondary to otosclerosis.  The claim of entitlement to service connection for right ear hearing loss is thus inextricably intertwined with the claim of entitlement to service connection for postoperative residuals of right ear otosclerosis.  Therefore, the Board must defer consideration of the hearing loss issue until such time as the necessary evidentiary development of the right ear otosclerosis claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to a qualified VA examiner and request a supplemental opinion regarding whether the Veteran has a right ear disability, to include postoperative residuals of otosclerosis, and/or right ear hearing loss, that is related to her military service.  After reviewing the claims file, the examiner should provide the following opinions and support each opinion with a medical rationale or explanation:

(a)  Does the Veteran currently have postoperative residuals of otosclerosis of the right ear, to include right ear hearing loss?  In rendering an opinion, the examiner should address the diagnosis provided in the September 2011 report of examination.  

(b)  Did the Veteran's in-service otosclerosis represent a congenital defect, or a disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The examiner must offer the opinion in the terms as listed above.

(c)  If the otosclerosis was a congenital defect, is it at least as likely as not (i.e., a 50 percent probability or greater) that it was subject to, or aggravated by, a superimposed disease or injury during active service, which resulted in additional disability, or was any increase in severity due to the natural progress of the disorder?

(d)  If the otosclerosis was a disease, is it at least as likely as not (i.e., a 50 percent probability or greater) that it was incurred in, or aggravated by (i.e., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active service?

(e)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ear conductive hearing loss is caused by or aggravated by in-service otosclerosis?

If any opinion cannot be provided without resort to speculation, it must be so noted in the examination report, and a rationale provided for that conclusion.  

2.  After completing the above, readjudicate the issues on appeal, to include the claim of entitlement to service connection for right ear hearing loss, to include as secondary to otosclerosis.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




